Citation Nr: 0513282	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-08 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for right knee medial 
meniscal tear, as secondary to service-connected bilateral 
pes planus with bunion, calluses and hallux valgus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Byers, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
January 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran presented testimony at a hearing on appeal before 
a decision review officer at the RO in March 2004.  The 
transcript from the hearing is of record.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Medical evidence etiologically linking the veteran's 
medial meniscal tear with his service-connected bilateral pes 
planus with bunion, calluses and hallux valgus has not been 
presented.


CONCLUSION OF LAW

The veteran's right knee medial meniscal tear was not 
proximately caused by or the result of the veteran's service-
connected bilateral pes planus with bunion, calluses and 
hallux valgus.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2003.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005); see also VAOPGCPREC 7-2004.  In addition, by 
virtue of the rating decision on appeal, the June 2003 
statement of the case (SOC), and the July 2004 supplemental 
statement of the case (SSOC), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. 
§§ 3.159(b)(1) and 3.310 in the June 2003 SOC and the July 
2004 SSOC.

Finally, with respect to element (4), the Board notes that 
the RO's March 2003 letter contained a specific request that 
the veteran send any evidence to VA in his possession that 
pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the notice provided to the veteran 
in March 2003 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an SOC and an SSOC was provided to the 
veteran in June 2003 and July 2004, respectively.  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993). This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2004). The United 
States Court of Appeals for Veterans Claims (Court), 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  To establish a claim 
for secondary service connection, a veteran must demonstrate 
that a current disability is the result of a service-
connected disability. Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  See Black v. Brown, 10 Vet. App. 279 
(1997).

In January 1984, the veteran was service-connected for 
bilateral pas planus.

In a February 2000 VA treatment report, the veteran was 
diagnosed as having a probable meniscal tear in the right 
knee.  There was no medical evidence etiologically linking 
this possible meniscal tear with the veteran's service-
connected bilateral pes planus.

A December 2000 treatment report by J. Lee Moss, M.D., 
confirmed the diagnosis of medial meniscal tear in the right 
knee.  Dr. Moss did not suggest any possible etiology for the 
right knee medial meniscal tear.

In an October 2001 VA examination report, the veteran's knees 
were reported as having a range of motion of 0 to 135 
degrees, no medial or lateral collateral ligament laxity.  
The tests showed negative McMurry and negative Lachman tests, 
and negative anterior draw sign.  No swelling or deformities 
were present, and x-rays of the knees were discerned as 
negative.  Though the meniscal tear was noted, the knees were 
diagnosed as normal.  Likewise, no possible etiology of the 
right knee medial meniscal tear was suggested.

A September 2003 VA examination report showed mild 
degenerative joint changes in the right knee.  The results 
specifically stated that there was no connection between the 
veteran's right knee medial meniscal tear. 

A November 2003 VA examination report showed minimal 
osteoarthritis and mild degenerative arthritis in the right 
knee.  The medial meniscal tear was noted as minimal.  This 
report also specifically stated that there was no connection 
between the veteran's pes planus and the right knee medial 
meniscal tear.

In March 2004, the veteran, accompanied by his accredited 
representative, appeared and presented testimony before a 
decision review officer at the RO.  The veteran stated that 
he had been experiencing swelling and pain in both knees 
since approximately 1980.  He testified that that he received 
outpatient treatment from a VA Medical Center on a regular 
basis. The veteran pointed out that walking exacerbated his 
symptomatology related to his knees and ankles.  


Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for the right knee medial 
meniscal tear secondary to the veteran's service connected 
bilateral pes planus.  The record specifically shows in two 
separate VA examination reports dated September 2003 and 
November 2003 that the veteran's right knee medial meniscal 
tear was not proximately due to or the result of the 
veteran's service-connected bilateral pes planus.  

The Board acknowledges the sincerity of the veteran's written 
statements submitted in support of his claim.  The veteran is 
certainly competent to provide an account of the symptoms 
that he experiences and has experienced.  Hayes v. Brown, 9 
Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995). 

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, competent medical 
evidence indicates the veteran's right knee medial meniscal 
tear was not proximately due to or the result of his service-
connected bilateral pes planus.  As such, the Board finds 
that the evidence is not in at least relative equipoise, and 
that the reasonable doubt rule is not for application in this 
case.  The veteran's claim of service connection for the 
veteran's right knee medial meniscal tear as secondary to the 
service-connected bilateral pes planus with bunion, calluses 
and hallux valgus is denied.  See 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for right knee medial meniscal tear, 
secondary to 
service connected bilateral pes planus with bunion, calluses 
and hallux valgus, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


